                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                         *

v.                                               *            CRIMINAL NO. JKB-18-0313
                                                              CIVIL NO. JKB-19-1591
ARTHUR RAYMOND PRINCE                            *

       Defendant                                 *

        *      *      *       *       *      *       *        *     *       *      *       *

                               MEMORANDUM AND ORDER

       Now pending before the Court is the Defendant’s PETITION FOR REMAND AND

RESENTENCING pursuant to 28 U.S.C. § 2255 (ECF No. 110). The Government has responded

(ECF No. 118) and the Defendant has sought additional time to reply (ECF No. 121), which the

Court granted (ECF No. 127), an allowance with respect to which the Defendant failed to take

advantage by the requisite deadline (see ECF No. 127).

       The Court has carefully reviewed all of the papers relevant to this Motion, as well as the

full docket in the case. The Defendant has articulated insufficient grounds, facts, or arguments to

warrant an evidentiary hearing or any other relief. Accordingly, for the reasons set out in the

Government’s response (ECF No. 118), the Motion (ECF No. 110) is DENIED.

       Defendant has failed to meet the standard for a certificate of appealability. Accordingly,

the Court DECLINES to issue a certificate of appealability.

       DATED this 4th day of October, 2019.

                                                     BY THE COURT:


                                                     ___________/s/_______________________
                                                     James K. Bredar
                                                     Chief Judge
